Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 30 September 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     dear general
                     philadelphia, 7br 30 1783
                  
                  according to the demand of the Committee I have the honour to send to your excellency my ideas about the establishment of my department.  I wish I may be so happy as to meet with your own—I had a peculiar attention not to say any thing more than what is necessary—to take a determination upon the matter without defending to particulars which should have fuelled the memorial without any advantage in this moment.
                  I am sorry that I cannot give to your excellency the name of the gentlemen who might be disposed to Remain in this Country.  In the present unsectled state of the affairs their choice would be a blind one—those who are attached to the service in europe or who have  former hopes there should be unwise indeed to make any sacrifice—Congress must pronounce first and show what they intend to do.  then if the gentlemen see that they have here an honourable, solid employment, if the united states show themselves to be a great Respectable empire, or at least take proper measures for becoming so—I do not doubt that many of my department induced by inclination, and by the opportunity offered to them here of doing things more important and interesting than those they Could do in europe, would Remain with pleasure.
                  I take the liberty of Requesting again your Excellency in the most earnest manner to use his influence with Congress to have a Resolution upon this the soonest possible.
                  I beg for to be excused for the faults against the language which may be found in the memorial, but the gentlemen to whom I might apply to have them Corrected are not here.  I have the honor to be with great Respect your Exellency’s the most obedient humble servant 
                  
                     duportail
                     
                  
                Enclosure
                                    
                     
                        philad. sept. 30th 1783
                        
                     
                     To answer the Confidence I am honored with, I will at once Say what I think best for the united States to do in that Respect.  It is to unite the Departement of the Artillery with that of the Engineers So that after the Union every Officer Should be without any Distinction an Artillery Officer and an Engineer.  There are many reasons for the operation which I propose; The following are the principal ones.
                     1st.  The preliminary Knowledge necessary for an Artillery Officer or an Engineer, as the different Branches of Mathematicks, the Natural philosophy &ca are the Same.
                     2ndly.  The very great Relation between the professions themselves.  The most important use of Cannon, that one which requires most Skill and Knowledge of the Art is for the Defence of fortifyed Places or the Attack of them.  When an Engineer combines the different Lines and Angles of a fortification between themselves and the Surrounding Ground to make that fortification of the most advantageous Defense; when to the Contrary he frames the Plan of the Attack of it, and lays out his Trenches and other Works, he has principally in view to prepare the use of the Artillery; facilitate its Effects and make them as great as possible.  So he must be perfectly acquainted with the Nature of that Arm, and have really on that Point all the Knowledge of the Artillery Officer.  It is true the Thing is not reciprocal and that the Artillery Officer, when he is not Engineer at the Same time, and is confined to the execution of his Cannon, does not want to have the Knowledge of the Engineer; But why not make him acquire it Since he has already all the Preliminary Knowledge and the practise of the Artillery; and So he wants only to add the Study of the Art of fortification.  Do we not See clearly that to do otherwise is to make two Professions of what ought to be the Object of one only.
                     3rdly.  The great OEconomy which results from that Union.  Wherever there is any fortification there is an Engineer to have the Charge of it, and there is an Artillery Officer for the Artillery.  But very often each of those Officers has not a Sufficient Employment in his Departement, and if the Departements were united one Officer could do the Duty of the two with the greatest ease.  I think one third of Officers might be Spared upon the whole without the least inconveniency for the Service.
                     4thly.  That great Relation which we Said to take Place between the two Professions of the Artillery Officers and the Engineers is the Cause of frequent Disputes and Dissentions amongst them because the Line of Separation cannot be drawn exactly, principally for the most delicate Circumstances in War, and the more Knowledge and Talent each Corps possesses, the more Difficulties arise between the individuals, because they have more pretensions.  So that reciprocal Envy and Enmity make the very qualities which Should be conducive to the Good of the Service turn against it.
                     For those Reasons and many less important the Departements of the Artillery and of the Engineers are united in some European States; and in those where they are not Plans for uniting them are proposed every Day.  In france that Union has been executed once; and if it did not last it was because the time was not proper (in the middle of the war), and the Operation was formed upon a bad Scheme.  Besides the private Interests of many Individuals principally of the first Officers were much hurted by it.  Add to this that as those Corps in france exist a long while ago, each of them has acquired a particular Spirit which makes it very adverse to such Union.  However every Officer of Experience almost, is persuaded of the advantage of it, and that it will take Place one Day or another.  But here, where there is not yet private interests or passions of the Corps to combat, the Congress must avail themselves of a happy Circumstance which may never return to make at once their Establishment upon the Plans that Experience Show to the old Peoples of Europe to be the best, although they cannot always follow their Notions.
                  Establishment of the Corps of Artillery and the EngineersI Suppose here, that, according to the Letter which his Excellency Genrl Washington has honored me with, the present Establishment must be calculated only for the Want of the Frontiers against the british for if the united States intended to have fortifyed Harbours, what I am going to propose Should be insufficient.
                  I propose two Regiments each to be composed of five Companies of Gunners, one of Bombardiers, one of Sapers & Miners, one of Artificers, each Company in time of peace (in time of war the number of privates may be doubled) Shall be composed of 3 Sergeants, 6 Corporals, 24 privates commanded by a first Captn a Second Captn one first Lt and one Second Lieutenant.
                  The Regiment Shall be commanded by one Colonel, one Lt Colonel, one Major, adding to this one pay master; adjutant, one Qr Mr two Surgeons, one Sergent Major, the Drum major, 6 Drums and fifes, which would make the whole of the Regiment altogether of 327 Men and the two Regiments of 654.
                  I propose four Officers in each Company because it is necessary to have Some to detach without Troops to different Places for the Erection or Care of fortifications sunderies &ca.  Thus one of the Captains or Lieutenants may be detached that makes 16 Officers for the two Regiments,  one of the field Officers, the Lt Col. or the Major may be detached also, So in all there will be eighteen which will be Sufficient for this Moment.
                  I propose to divide the whole extent of the frontiers in three Parts at the Head of which there should be an Officer of the Rank of Brigadier or Colonel to have the Direction of all what concerns the Artillery or the fortifications erected or to be erected and generally of all the Establishments relative to that Departement.
                  Above all there must be a Commandant, Director General of the Artillery and the fortifications of the united States.  To the Director General, the three Directors of the Districts mentioned shall be accountable for every thing, as the Colonels of the Regiments and every Person employed in that Departement.
                  Through him shall the Orders of Congress or of the Board of War be transmitted to the Corps.  Such an Office appears to me absolutely necessary, to have that important Branch of the Administration governed upon the Same plan and constant Principles.  Let us remember that a great many Things tend to break the Union between the american States,  all the Continental Establishments ought to be calculated to reinforce that Union.  Thus, if in this instance, there were, at the head of the Departement of the Artillery and fortifications many Officers independent one from another, great inconveniences might result from it.  These Officers would differ in Opinion and Soon be Jealous and enemys of one another; Some might acquire more influence with Congress than Some others.  So in the Establishment of fortifications, in the Distribution of the Means of Defense, each State might be treated, not according to what its Situation, its importance requires, but according to the Credit of the Officer who has the Direction of that Departement.
                  Some Persons will perhaps imagine that the three Directors of Districts proposed are not necessary, that, for the sake of OEconomy, the Colonels and the Lt Col. of the Regiments may be charged with the functions attributed to those Directors.  But if they observe, those functions Shall be to make under the Direction of the Director General, an exact Reconnoitre of all the frontiers, to Search for the most proper Places for the Forts and for all the Establishments relative to War, After that to plan those Establishments, preside over their Erection, They will confess probably, that the Directors of the Districts shall have enough to do without clogging them with the particular Command and Care of a Regiment, which they could never attend to.  But, as we have mentioned, a field Officer of each Regiment Shall be detached with the directors of the district to assist them and have under them the Command of the Captains and Subalternes employed in the Busyness above indicated.
                  I do not think it necessary here to expatiate myself upon Talents and Knowledge, which the Duty attributed to the Directors of the Districts requires of them, as well as of the Director General.  I take the Liberty to refer on that Head to the Memorial, wherein I endeavoured to Sketch what is to be done.  A Vauban (marshall of vauban is the greatest engineer France and europe had.  he lived under the Reign of louis the 14th—it is he who found the general plan of defense for the Kingdom and gave the situation and designs of almost all the foreign plans) should be necessary in this Moment to the united States and nobody unless he thinks himself as able a Man as the famous Marshall, can undertake, without the greatest Diffidence, that difficult Work.  And he who would undertake it, without any fear, proves that he has not the least Idea of it.AcademyThe necessity of an Academy, to be the Nursery of the Corps, is too Obvious to be insisted upon.  The Academy must be commanded (under the Director General) by a field Officer, assisted by a Captain.  It requires a Master of Mathematics and Natural Philosophy, one of Chymistry, and one of drawing; as for Military Matters, it belongs to the Officers at the Head of the Academy to give those Kind of Instructions.  This is not the Place of enlarging upon this Subject.  The Students ought to spend three Years at least at the Academy.
                  According to the total number of Officers of the Corps, ten or twelve Students Should be Sufficient to keep the Corps compleat;  But as it is very advantageous to introduce in it, the Soonest possible, Men of Theory and Knowledge, I will propose here to leave in each Company the Place of Second Lieutenant vacant, to fill those Vacancies with the first Students which will receive their instruction at the Academy.  So the number of Students in this Moment, might be of twenty, and I do not doubt that it Shall remain Such afterwards, because if the Union of the States is durable, the Establishment proposed here shall be found certainly too Inconsiderable, and if I propose it So, it is only to fall in with the present Circumstances and Dispositions.
                  it is not improper perhaps to observe here that according to the Calculation I made the total establishment such as I propose it including the academy, the Rations and Cloathing will not Cost much more than two hundred thousand dollars only I lessen a little the pay of the soldier which is a Really too high.
                  
                     duportail
                  
               